Citation Nr: 9902873	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1973 to July 
1995.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veterans claim 
seeking entitlement to service connection for hypertension.

This case was initially reviewed by the Board in December 
1997, at which time it found that the case was not ready for 
appellate review.  The Board remanded the matter back to the 
RO for further evidentiary development.  That development has 
been completed and, thus, this case is now ready for 
appellate adjudication.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veterans claim has been developed.

2.  The veteran currently has mild hypertension.

3.  According to a December 1995 VA examination report, the 
veterans hypertension was manifested by diastolic blood 
pressure of 100 or more on 3 of 5 readings.


CONCLUSION OF LAW

Hypertension was incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 
1991); 38 C.F.R. § 3.303, 3.307, 3.309, 4.104  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131  (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (1998).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires evidence sufficient to show 
(1) the existence of a current disability; (2) the existence 
of a disease or injury in service; and (3) a relationship or 
connection between the current disability and a disease 
contracted or an injury sustained during service.  
38 U.S.C.A. §§  1110, 1131  (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In determining whether the veteran is entitled to service 
connection, the Board must first determine whether a claim is 
well grounded.  The law provides that a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim for service 
connection is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claim does not 
need to be conclusive, but it must be accompanied by 
supportive evidence to meet the initial burden put on the 
veteran by § 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611  (1992).  Mere allegation or speculation that the 
disability had its onset in service or is service connected 
is not enough to make the claim well-grounded.  Id.; see 
Franko v. Brown, 4 Vet. App. 502, 505  (1993); Grottveit v. 
Brown,  5 Vet. App. 91, 92-93  (1993).  In this case, the 
Board finds that the veterans claim is well grounded.  He 
has presented evidence of a current disability and of a 
plausible relationship to service.

Once a claim is determined to be well grounded, the VA has a 
duty to assist the veteran with evidence pertinent to his 
claim.  38 U.S.C.A. § 5107(a)  (West 1991).  Since the 
veteran has not alleged that any records of probative value 
that may be obtained and which have not already been 
associated with his claims folder are available, the Board 
finds that all relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist, as mandated by 38 U.S.C.A. § 
5107(a).

In deciding claims for VA benefits claims, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b)  (West 1991).

In this case, the veteran contends that service connection 
for hypertension is warranted.  He believes that the medical 
evidence shows that he currently has hypertension and that it 
was incurred in service.

II.  Evidence

Service medical records show that the veteran entered active 
duty with normal blood pressure.  His May 1973 induction 
medical examination report indicates that his blood pressure 
was 120/80 at that time.  Reports of medical examination 
indicate that the veterans blood pressure was 98/60 in 
January 1977; 112/78 in September 1979; 114/82 in June 1982; 
and 128/80 in April 1984.  Service outpatient records show 
numerous episodes of treatment for various injuries and 
conditions from 1973 to 1995.  Dozens of blood pressure 
readings are part of this clinical record.  All are 
indicative of normal blood pressure, except for two readings.  
A September 1984 emergency care and treatment record 
indicates that the veteran was admitted for a sprained ankle 
incurred while playing volleyball.  At that time, his blood 
pressure was reported as 140/91.  Another emergency care and 
treatment record, dated December 1994, shows that the veteran 
was admitted for injuries sustained after slipping on some 
ice.  At that time, his blood pressure was reported as 
156/94.  The veterans February 1995 separation medical 
report shows a blood pressure reading of 138/78, indicating 
that his blood pressure was within normal limits at that 
time.  In his February 1995 separation report of medical 
history, the veteran indicated that elevated blood 
pressure in 1983-84 and 1995 was a health concern of his.  
A February 1995 cardiovascular health screening report 
indicates that the veteran had blood pressure of 110/75 at 
that time.  Service medical records show no diagnosis of or 
treatment for hypertension.  The veteran retired from service 
in July 1995.

A September 1995 VA examination shows that the veteran had 
blood pressure readings of 147/94 sitting, 153/86 recumbent, 
144/98 standing, 164/93 sitting after exercise, and 153/95 
two minutes after exercise.  The diagnosis was hypertensive 
vascular disease, benign, treated.

A December 1995 VA heart disease examination reflects that 
the veteran was diagnosed as hypertensive by VA examination 
in September 1995.  He had no previous history of 
hypertension.  It states that the veteran recalled that his 
blood pressure readings during active duty were well within 
the normotensive range.  On examination, the veterans blood 
pressure was 134/87 sitting; 140/100 sitting; 158/98 
reclining; 148/100 sitting; and 140/100 standing.  Diagnosis 
was hypertensive vascular disease, benign, recent onset.  
In the report, the examiner remarked that the blood pressure 
readings were in the hypertensive range, but that it was 
entirely possible that the readings were related to the 
veterans recent weight gain and change in level of physical 
activity.  The veteran weighed over 215 pounds, whereas he 
had weighed 180 pounds upon separation from service earlier 
that year.  The report states that, nevertheless, the blood 
pressure readings support the diagnosis of hypertensive 
vascular disease.

Private outpatient records from Delora A. Denney, MD, are 
dated from March 1997 to December 1997.  A March 1997 record 
indicates that the veterans blood pressure was 146/92 and 
that that was a little high.  A June 1997 record shows a 
blood pressure reading of 152/100.  Two September 1997 
records show blood pressure readings of 128/98 and 128/92.  
An October 1997 record shows blood pressure of 134/78.  It 
indicates that the veterans average blood pressure for 3 
weeks was 132/84 and that, overall, his blood pressure 
looks good.  A December 1997 record shows a blood pressure 
reading of 138/90.

A February 1998 VA heart and hypertension examination report 
reflects that the veteran was unaware of having any blood 
pressure problem during service, but was told that he had 
mild hypertension in September 1995.  At that time, his blood 
pressure was averaging 140-160 in the systolic range and 95-
101 in the diastolic range.  He was advised to watch his diet 
and lifestyle and noticed an improvement in his blood 
pressure, with systolic in the 130-135 range and diastolic in 
the 80-95 range.  On examination, the veterans blood 
pressure was 143/88.  Additional readings were 142/88 
sitting; 139/91 standing; and 134/86 lying.  Diagnosis was 
borderline hypertension.  The report states that the 
veteran was not on any pills for his blood pressure.  A May 
1998 addendum to the VA examination report reflects that the 
veteran had essential hypertension  mild and that it was 
controlled on lifestyle change.  A June 1998 second 
addendum indicates that the veterans essential hypertension 
was of unknown etiology and that his overweight condition was 
likely a contributing factor and his lack of physical 
activity was unlikely a contributing factor.

III.  Analysis

In order to warrant service connection for hypertension, the 
veteran must show that he currently has hypertension and that 
said disability was incurred in or is related to service.  
38 C.F.R. § 3.303  (1998).  In addition, hypertension is 
presumed to have been incurred in service if it is shown to 
have been manifest to a compensable degree within a year 
after separation from service.  38 C.F.R. §§  3.307, 3.309  
(1998).  According to the regulations in effect at the time 
of the veterans claim, a compensable degree of hypertension 
requires [d]iastolic pressure predominantly 100 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101  (1997).  The Board 
notes that the regulations pertaining to diseases of the 
arteries and veins were amended, effective January 12, 1998.  
The United States Court of Veterans Appeals has held that, 
where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.  
Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991).  In this 
case, the amended regulations define compensable hypertension 
as [d]iastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101  (1998).

Initially, the Board notes that the veteran currently carries 
a diagnosis of hypertension.  According to the February 1998 
VA examination report, and its May 1998 and June 1998 
addenda, the veteran has mild essential hypertension which is 
controlled by his lifestyle change and which does not require 
medication.

In regard to a showing of inservice incurrence of 
hypertension, the Board finds that the evidence of record 
does not show such a disability in service.  As indicated 
above, the veterans service medical records, spanning a 
career of over 22 years, show no diagnosis of hypertension.  
Moreover, although the veterans blood pressure was taken 
dozens of times over his military career, he showed blood 
pressure readings beyond normal limits on only two occasions.  
Once, in 1984 and once in 1994.  On both of these occasions, 
the veteran was being admitted for emergency care treatment.  
Service records show that the veterans blood pressure was 
within normal limits prior to and after these incidents, as 
well as being within normal limits for the 10 year period in 
between.  According the medical evidence, the veteran was 
first diagnosed with hypertension in September 1995, after 
his retirement from service.

On the basis of the above, the Board finds no evidence that 
the veteran incurred hypertension during service.  Thus, for 
purposes of his claim, the determinative issue is whether the 
evidence shows that he had hypertension manifest to a 
compensable degree within one year after separation from 
service.  38 C.F.R. 
§§   3.307, 3.309  (1998).  Giving the veteran the benefit of 
both the old and amended regulations pertaining to 
hypertension, this means that the veteran must, within one 
year after service, have had diastolic pressure predominantly 
100 or more, systolic pressure predominantly 160 or more, or 
a history of diastolic pressure predominantly 100 or more 
which requires continuous medication for control.

As indicated above, the medical evidence dated within one 
year after the veterans retirement from service consists of 
September 1995 and December 1995 VA examination reports.  The 
September 1995 VA report shows blood pressure readings of 
147/94, 153/86, 144/98, 164/93, and 153/95.  The December 
1995 VA heart disease examination shows blood pressure 
readings of 134/87, 140/100, 158/98, 148/100, and 140/100.  
From these readings, the RO, in its March 1996 decision, held 
that service connection for hypertension was not warranted 
because the veteran did not have hypertension manifest to a 
compensable degree, i.e. diastolic pressure predominantly 100 
or more, within a year after service.  The Board disagrees.

In making its decision, the Board acknowledges that none of 
the medical evidence indicates that the veteran requires 
continuous medication for the control of his hypertension.  
Similarly, it shows that on only one occasion was the 
veterans systolic blood pressure reported to be over 160.  
Thus, the outcome of his claim is dependent on whether the 
evidence shows diastolic pressure predominantly 100 or more.  
In this regard, the Board finds that the September 1995 VA 
report does not indicate any diastolic blood pressure 
readings of 100 or more.  However, the December 1995 report 
shows three readings, out of five reported, indicating 
diastolic pressure of 100 or more.  The Board finds that, at 
this time, the veteran had diastolic pressure predominantly 
100 or more, as required by the regulations.

In December 1997, when this case originally came before the 
Board, it recognized that the September 1995 report refuted 
the veterans claim, while the December 1995 report supported 
his claim.  It also recognized that the two VA reports, 
considered as a whole, indicated only 3 out 10 diastolic 
blood pressure readings of 100 or more.  As a result, in 
order to try to clarify the matter, the Board remanded the 
case back to the RO in order to obtain a medical opinion as 
to the etiology of the veterans hypertension.  In the June 
1998 VA addendum, it was determined that the etiology of the 
veterans hypertension was unknown.

The regulations provide that, when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b)  (West 
1991).  In this case, the Board finds that there is still 
doubt as to whether or not the veterans hypertension was 
manifested to a compensable degree within one year after 
separation from service.  However, the evidence appears to be 
in relative equipoise.  In these situations, the benefit of 
the doubt is given to the veteran.

In light of the above, the claim seeking entitlement to 
service connection for hypertension is granted.  


ORDER

Service connection for hypertension is granted.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
